Title: To James Madison from French Strother, 22 April 1799
From: Strother, French
To: Madison, James


My Dr. Sir
Apl. 22d. 1799
I shall not be able to see you before the Election, or then, and now Communicate to you what has been said among the people with intention to prejudice them against you in you[r] Election, & with some has had its effect what they have report[ed] is, that you wou’d not declare your self a Candidate, but that it was done by the people, & that you had said you wou’d not set on the bench on the day [of] Election with some other little things to teach to whome it was said, to think from a pride & supe[ri]ority you held over them from havg so long fild the highest offices in the Union. The last person that mentioned it to me was Mr. Jas. ⟨Barkham?⟩ of your County who is very Much your friend. I wish you to be the first on the Bench, wch. will destroy the Effect, it may have had, & Expose the reporter. I am Sincerely Yr mo. Obt servt.
French Strother
P.S. I am happy to tel you that Mr Nicholas’s is safe beyond a dout I do not beleave Blackwell [will] get more than a Hundred Votes if that in this County he tels me him self that he shall get a considerable majority in Stafford & it [is] doutfull wch. will get it in Fauquier.
FS
